                      MILMAN LABUDA LAW GROUP PLLC
                                       3000 MARCUS AVENUE
                                             SUITE 3W8
                                      LAKE SUCCESS, NY 11042
                                              _________

                                      TELEPHONE (516) 328-8899
                                      FACSIMILE (516) 328-0082

                                                                    July 8, 2019
Via ECF

Hon. Anne Y. Shields
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

       RE:     Franco v. Stardust Diners, Inc., et al
               Docket No.: 18-cv-04537______________________________

Dear Judge Shields:

         This firm represents Defendants in the above-referenced matter. Defendants submit this
letter to respectfully request an extension until August 7, 2019 to Answer or otherwise respond to
the Complaint. Plaintiff consents to the requested extension. This is the first such request for an
extension on the deadline to answer the Complaint.

               Thank you for your consideration.

                                              Respectfully submitted,

                                              /s/ Brett W. Joseph

cc: all counsel of record (via ECF)
